Case 2:18-cV-03582-T.]S Document 10 Filed 11/13/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA

Plaintiff ` CIVIL NO. 18-03582

VS.

NICOLE M. RYZIW f/k/a NICOLE M. GALLAGHER

 

Defendant(s)

CERTIFICATE oF sERVICE
I, Rebecca A. Solarz, Esquire, hereby certifies that the foregoing Ru]e 26 Disclosures has been

served by first class mail, postage pre-paid, upon the parties listed below on November 13, 2018.

DANIEL UREVICK-ACKELSBERG
Public Interest LaW Center

1709 Benj amin Franklin Parkway
Second Floor

PHILADELPHIA, PA 1 9 1 03
267-546-1316

Fax: 215-627-3183

Email: dackelsberg@pubintlaw.org-

CI-[RISTINA DRZAL

LEGAL AID OF SOUTHEASTERN PA

419 AVENUE OF THE STATES, SUITE 605
CHESTER, PA 19013

610-874-8421, EXT. 315

Email: cdrzal@lasp.org

Respectfully submitted,

KML La Group, P.C.

` By:
Rebecca A. Solarz, Esii.
Suite 5000 - BNY Independence Center
701 Market Street
Philadelphia, PA 19106-1532
(215) 825-6327

 

 

